Citation Nr: 1608016	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  12-19 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee 


THE ISSUES

1.  Entitlement to service connection for right upper extremity peripheral neuropathy, claimed as secondary to exposure to herbicides, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for left upper extremity peripheral neuropathy, claimed as secondary to exposure to herbicides, to include as secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as secondary to exposure to herbicides, to include as secondary to service-connected diabetes mellitus.  

4.  Entitlement to service connection for left lower extremity peripheral neuropathy, claimed as secondary to exposure to herbicides, to include as secondary to service-connected diabetes mellitus.  

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

6.  Entitlement to a compensable disability rating for erectile dysfunction.  

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1970 to December 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board notes that subsequent to the last adjudication of the claims on appeal, which occurred in the May 2012 Statement of the Case, additional evidence pertinent to the Veteran's appeal has been associated with the electronic claims file; however, a Supplemental Statement of the Case with respect to the issues on appeal has not been issued.  As the decision below grants service connection for bilateral upper and lower extremity peripheral neuropathy and PTSD, the Board finds this error to be harmless and there is no prejudice in proceeding with the issuance of a decision with respect to these issues at this time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
The issue of entitlement to an increased disability rating for an anxiety disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The AOJ specifically deferred adjudicating this issue in a May 2015 Deferred Rating Decision indicating that this issue was currently under appeal, and as such, was under the Board's jurisdiction.  However, as indicated above, the relevant issue under appeal is service connection for PTSD, not entitlement to an increased disability rating; the propriety of the disability rating is not under appeal.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an increased disability rating for erectile dysfunction and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for diabetes mellitus.  

2.  The weight of the evidence is at least in relative equipoise as to whether the Veteran has a right upper extremity peripheral neuropathy that is proximately due to the service-connected diabetes mellitus.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran has a left upper extremity peripheral neuropathy that is proximately due to the service-connected diabetes mellitus.  

3.  The weight of the evidence is at least in relative equipoise as to whether the Veteran has a right lower extremity peripheral neuropathy that is proximately due to the service-connected diabetes mellitus.  

4.  The weight of the evidence is at least in relative equipoise as to whether the Veteran has a left lower extremity peripheral neuropathy that is proximately due to the service-connected diabetes mellitus.  

5.  The Veteran has a qualifying diagnosis of PTSD. 

6.  The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service, and is related to his combat experiences.
  
7.  A VA psychologist has confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appeal of service connection for bilateral upper and lower extremity peripheral neuropathy and PTSD has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard, 4 Vet. App. at 394.  
 
Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Service connection for PTSD specifically requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service stressor occurred.  See 
38 C.F.R. § 3.304(f); 38 C.F.R. § 4.125(a).  

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and replace them with references to the Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2013, and therefore the claim of service connection for PTSD is governed by DSM-IV.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis applying the reasonable doubt standard, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).  

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3)(as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Peripheral Neuropathy - Analysis

The Veteran contends that service connection is warranted for bilateral upper and lower extremity peripheral neuropathy.  In the May 2010 initial claim, the Veteran contended that his peripheral neuropathy was due to exposure to herbicides.  

The Board has a duty to consider all theories of entitlement to the benefit sought.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Thus, while the Veteran initially claimed service connection for bilateral upper and lower extremity peripheral neuropathy on a presumptive basis as due to exposure to herbicides, the Board must also consider direct and secondary theories of entitlement with respect to the Veteran's claims of service connection, as these theories are raised by the evidence of record.  However, as the Board below is granting service connection based on secondary service connection, the additional theories of direct and presumptive service connection are rendered moot because there remain no questions of law or fact as to the fully granted issues; therefore, the direct and presumptive service connection theories will not be further discussed. See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

As stated above, to prevail on the issue of secondary service causation, the record must show competent evidence of (1) a current disability, (2) a service-connected disability, and (3) a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17.  As pertinent to this appeal, in a September 2014 rating decision, service connection was granted for diabetes mellitus as due to exposure to herbicides, effective March 24, 2014.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has current diagnoses of bilateral upper and lower extremity peripheral neuropathy.  The Board further finds that the weight of the evidence is in relative equipoise as to whether the Veteran's peripheral neuropathies are secondary to his service-connected diabetes mellitus.  

VA treatment records beginning as early as August 2008 reflects a diagnosis of impaired fasting glucose.  VA treatment records prior to July 2010 reflect a history of right carpal tunnel syndrome.  

Upon VA general medical examination in July 2010, the VA examiner made no notation of symptoms attributable to peripheral neuropathies.  With one exception, the VA examiner noted a normal upper and lower extremity neurological examination, including normal strength, normal reflexes, and normal sensation.  The lone exception was decreased sensation noted in the right upper extremity along the median nerve distribution; the VA examiner also noted a positive Phalen's test and history of carpal tunnel syndrome.  See Dorland's Illustrated Medical Dictionary pp. 1824, 1896.  Following examination, the VA examiner did not provide a diagnosis of peripheral neuropathy in any extremity.  

An October 2010 VA emergency department treatment record reflects that the Veteran reported numbness in his left hand.  The VA clinician provided a diagnosis of carpal tunnel syndrome 

A February 2014 VA treatment record reflects that the Veteran was recently given a diagnosis of diabetes after presenting to the emergency department with a high blood glucose level.  

An August 2015 VA treatment record reflects that the Veteran reported bilateral foot numbness and tingling.  The VA physician noted that the Veteran "does not drink [alcohol, but] is a diabetic."  

Upon VA examination in October 2015, the VA examiner noted that the Veteran currently experienced peripheral neuropathy as a complication of diabetes mellitus.  The VA examiner noted mild numbness and paresthesias in all four extremities, and absent vibration sense in both lower extremities.  The VA examiner also noted normal strength; diminished, but present reflexes; normal sensation; no atrophy; and no trophic changes in all four extremities.  The VA examiner indicated that the Veteran had diabetic peripheral neuropathy in all four extremities, specifically finding mild incomplete paralysis of the median nerve in both upper extremities and mild incomplete paralysis of the sciatic nerve in both lower extremities.  In conclusion, the VA examiner indicated that the Veteran "has some numbness and tingling of [his] feet and hands from the diabetic peripheral neuropathy."  

In review of all the evidence of record, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has peripheral neuropathy in all four extremities as due to diabetes mellitus.  Regarding the upper extremities, VA treatment records and the July 2010 VA examination report indicate that the Veteran's complaints of numbness and tingling were attributable to carpal tunnel syndrome.  These complaints pre-dated the Veteran's formal diagnosis of diabetes mellitus, but were present concomitant with impaired blood glucose levels.  Regarding the lower extremities, the July 2010 VA examination report reflects no complaints of lower extremity symptoms or impairments attributable to peripheral neuropathy.  

In contrast, the October 2015 VA examination report reflects that the Veteran reported numbness and tingling in all four extremities, which the VA examiner attributed to the Veteran's diabetes mellitus.  The opinion of the October 2015 VA examiner was offered following an interview with and physical examination of the Veteran, and is competent medical evidence in support of the Veteran's claim.  

Based on the above, the October 2015 VA examiner's favorable medical opinion demonstrates that the Veteran's bilateral upper and lower extremity peripheral neuropathies are secondary to his service-connected diabetes mellitus.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claims of service connection.  For these reasons, the Board finds that the criteria for secondary service connection for bilateral upper and lower extremity peripheral neuropathy have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for PTSD - Analysis

The Veteran contends that service connection is warranted for PTSD.  The Veteran's DD Form 214 indicates that he served in the Republic of Vietnam between July 1970 and July 1971, and served as a medical specialist/combat medic.  

After a review of all the evidence of record, lay and medical, the Board first finds that the evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a).  The Board further finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's in-service stressor is verified and related to his diagnosis of PTSD.  

Following psychological assessment in October 2008, the VA psychologist indicated that the Veteran met the diagnostic criteria under the DSM-IV for a diagnosis of PTSD.  The VA psychologist noted that the Veteran served as a combat medic and indicated that the Veteran's symptoms were related to combat experiences during his service in Vietnam.  In the regard, the Veteran identified that: he was exposed to mines on a daily basis; he witnessed a sniper attack; his unit was ambushed on at least one occasion; he was often involved in firefights; and his duties including treating wounded individuals in the field.  The Veteran indicated that he was responsible for taking care of many individuals in his unit, but felt as though he did not have enough training to complete his duties effectively, resulting in some men dying in his arms.  The VA psychologist noted that the Veteran's response to his claimed stressors involved feelings of fear, helplessness, and horror.  

In a July 2010 Memorandum, the RO determined that there was a lack of sufficient information to corroborate stressful events described by the Veteran in support of the claim of service connection for PTSD.  Specifically, the Memorandum indicated that the Veteran did not provide sufficient details of the claimed in-service stressors to "allow for meaningful research" by the Joint Services Records Research Center or the National Archives and Records Administration.  

Following VA examination in August 2010, the VA examiner indicated that the Veteran did not meet the diagnostic criteria under the DSM-IV for a diagnosis of PTSD; instead, the Veteran met the diagnostic criteria for anxiety disorder, not otherwise specified.  The VA examiner noted the Veteran's service as a combat medic.  The VA examiner opined that the anxiety disorder "was caused by exposure to military combat experiences associated with being a medic, that aroused intense feelings of helplessness."  

In a September 2010 rating decision, service connection for PTSD was denied due to the August 2010 VA examiner's finding of no diagnosis of PTSD and the July 2010 Memorandum indicating insufficient information to corroborate an in-service stressor.  In the same September 2010 rating decision, however, service connection was granted for an anxiety disorder, noting that the August 2010 "opined that this disability was caused by exposure to military combat experience associated with being a medic."  

Following VA examination in October 2014, the VA examiner, a psychologist, indicated that the Veteran met the diagnostic criteria under the DSM-5 for a diagnosis of PTSD; however, the VA examiner did not provide a diagnosis of anxiety disorder.  The VA examiner noted three in-service stressors, all related to his experiences as a combat medic.  The VA examiner specifically identified the third in-service stressor, which included several examples of working with dead bodies, as relating to the Veteran's fear of hostile military or terrorist activity and contributing to the Veteran's PTSD.  The VA examiner opined that it is at least as likely as not that the Veteran's diagnosis of PTSD is related to the combat stressors identified.  The VA examiner further opined that "the diagnosis of PTSD is the best fit for [the Veteran's] symptoms, rather than the diagnosis of Anxiety Disorder, [Not Otherwise Specified] (DSM-IV) or the DSM-5 equivalent of Unspecified Anxiety Disorder, which [was] the [diagnosis] made" upon VA examination in August 2010.  

In review of all the evidence of record, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran has a qualifying diagnosis of PTSD.  While the August 2010 VA examiner indicated that the Veteran did not meet the diagnostic criteria for PTSD, the October 2008 VA psychologist and October 2014 VA examiner both indicated that the Veteran did meet the diagnostic criteria for PTSD.  While the October 2015 VA examiner utilized the DSM-5 diagnostic criteria "per VA mandate," the October 2008 VA psychologist utilized the DSM-IV criteria.  Moreover, the October 2014 VA examiner specifically opined that a diagnosis of PTSD was a better fit for the Veteran's symptoms than the DSM-IV diagnosis of anxiety disorder, not otherwise specified, as provided by the August 2010 VA examiner.  

The Board further finds that the weight of the evidence is at least in relative equipoise as to whether the claimed in-service stressor has been verified and is related to the Veteran's diagnosis of PTSD.  The Veteran has consistently described in-service stressors as related to his experiences as a combat medic.  The October 2008 VA psychologist and October 2014 VA examiner both provided a diagnosis of PTSD and specifically opined that the diagnosis was based on the Veteran's experiences as a combat medic during Vietnam.  In addition, the August 2010 VA examiner opined that the Veteran's psychiatric disability, which was diagnosed as an anxiety disorder, was related to the Veteran's experiences as a combat medic.  As indicated above, the Veteran is already service-connected for an anxiety disorder based, in part, on the August 2010 VA examiner's opinion, which linked the anxiety disorder to his combat experiences.  The Board finds that the Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service.  See 38 U.S.C.A. § 1154(b).  

Moreover, the October 2014 VA examiner indicated that the Veteran's claimed in-service stressor is related to his fear of hostile military and terrorist activity.  The VA examiner further indicated that the Veteran's claimed in-service stressor was adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3).  The Veteran's response to the in-service stressors has been consistently described as involving feelings of helplessness.  Accordingly, in the absence of clear and convincing evidence to the contrary, the Veteran's lay statements alone are sufficient to establish the occurrence of the in-service stressor.  See id.  

The Veteran's VA treating psychologists and the October 2014 VA examiner have assigned a diagnosis of PTSD to the Veteran's psychological profile, have described the Veteran's in-service stressor as adequate to support a diagnosis of PTSD, and have related the Veteran's PTSD symptoms to the claimed stressor.  The VA psychologists and October 2014 VA examiner, who have reviewed and discussed the Veteran's records in detail, who have interviewed the Veteran with regard to his claimed in-service stressor, and who have adequately addressed the criteria for a diagnosis of PTSD, have collectively provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis.  These medical opinions are based on an accurate factual background and are well-supported by the lay and medical evidence of record.

Based on the above, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and the claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity.  The October 2014 VA examiner confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and related the Veteran's psychiatric symptoms to the claimed stressor.  Accordingly, after resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports the Veteran's claim of service connection.  For these reasons, the Board finds that the criteria for service connection for PTSD have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for right upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.  

Service connection for left upper extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.  

Service connection for right lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.  

Service connection for left lower extremity peripheral neuropathy as secondary to service-connected diabetes mellitus is granted.  

Service connection for PTSD is granted.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to an increased disability rating for erectile dysfunction and entitlement to a TDIU.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).
 
As indicated above, the RO has not performed an initial review of certain pertinent evidence associated with the claims file subsequent to the last adjudication of the claims in the May 2012 Statement of the Case.  As relevant to the claim for an increased disability rating for erectile dysfunction and entitlement to a TDIU, the Veteran underwent a VA examination in October 2015 regarding the Veteran's history of prostate cancer and residual complication of erectile dysfunction.  In addition, the Veteran also under VA examinations in October 2014 (psychiatric) and October 2015 (diabetes, peripheral neuropathy), which the Board also finds relevant to the issue of entitlement to a TDIU.  Additionally, the Veteran's medical records from the Social Security Administration (SSA) have been associated with the record following the May 2012 Statement of the Case.  

Generally, the Board may not consider additional evidence not previously reviewed by the AOJ, unless a waiver of initial AOJ review is obtained from the veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  While 38 U.S.C.A. § 7105(e) provides an automatic waiver of initial AOJ review if a veteran submits evidence to the AOJ or the Board with, or after submission of, a Substantive Appeal, this provision is only applicable to cases where the Substantive Appeal was filed on or after February 2, 2013.  38 U.S.C.A. § 7105(e).  In this case, the Veteran filed the Substantive Appeal in July 2012.  Moreover, 38 U.S.C.A. § 7105(e) does not apply to VA-generated evidence, such as VA examination reports.  As there is no indication that the Veteran has waived initial AOJ adjudication, a remand is required in the case for the AOJ to consider the new VA-generated evidence relevant to the Veteran's claims. 

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all updated VA treatment records of the Veteran. 

2. Readjudicate the claims of entitlement to an increased disability rating for erectile dysfunction and entitlement to a TDIU in consideration of the new evidence of record, particularly the October 2014 and October 2015 VA examinations and the SSA records.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


